 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Plaintiff / Attorney

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11
     MARK L. JAVITCH                                          Case No.: 3:19-cv-00470-EMC
12
                          Plaintiff,
                                                              STIPULATION OF DISMISSAL WITH
13   v.                                                       PREJUDICE
14   LIFESTYLE DESIGN INTERNATIONAL,
     LLC, a Wyoming limited liability company,
15   2:20 MARKETING GROUP LLC, a
16   Nevada limited liability company, AMBER
     LUTUI, an individual
17                       Defendants.
18
            Now Comes Plaintiff MARK L. JAVITCH, and Defendants LIFESTYLE DESIGN
19
20   INTERNATIONAL LLC, 2:20 MARKETING GROUP, LLC and AMBER LUTUI, who, pursuant to

21   Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims with prejudice, with each

22   side bearing its own costs and attorney’s fees.
23
24
     Dated: March 13, 2020
25
26
27
                                                          1
28                                                                                             3:19-cv-00470-EMC
 1                                             Respectfully submitted,
 2
 3                                             Mark L. Javitch (CA SBN 323729)
                                               Javitch Law Office
 4                                             480 S. Ellsworth Ave.
                                               San Mateo, CA 94401
 5                                             Telephone: 650-781-8000
 6                                             Facsimile: 650-648-0705
                                               mark@javitchlawoffice.com
 7                                             Attorney / Plaintiff

 8
                                               /s/ David J. Kaminski
 9                                             David J. Kaminski
10                                             Carlson & Messer LLP
                                               5901 W. Century Blvd. #1200
11                                             Los Angeles, CA 90045
                                               (310) 242-2200
12                                             (310) 242-2222
                                               kaminskd@cmtlaw.com
13                                             Attorney for Defendants
14
15
                                              ISTRIC
                                         TES D      TC
16                                     TA
                                                                 O
                                  S




17
                                                                  U
                                 ED




                                                                   RT




                                                     TED
                             UNIT




18                                              GRAN
                                                                          R NIA




19
                                                                hen
                                                         rd M. C
                             NO




20                                             e E d w a
                                           Judg
                                                                          FO
                              RT




21
                                                                      LI




                                      ER
                                 H




                                                                 A




22   Dated: March 16, 2020                 N                          C
                                                              F
                                                D IS T IC T O
                                                      R
23
24
25
26
27
                                            2
28                                                                                3:19-cv-00470-EMC
